DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 6/3/2022.


Claim Objections
Claim 1 is objected to because of the following informalities:  amend “second ablative energy” to -a second ablative energy- in the third to last line.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “second ablative energy” to -a second ablative energy- in the second to last line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-6 & 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “two or more types of tissue components”; however, claim 1, upon which claim 2 depends, recites the limitation “a tissue component”.  It is unclear if the “two or more types of tissue components” recited in claim 1 is the same as or different from the “tissue component” recited in claim 2.   For purposes of examination, the claim will be interpreted as the “tissue component” of claim 1 being one of the “two or more types of tissue components” of claim 2. 
Claim 2 recites the limitation “a respective level of ablation”; however, claim 1, upon which claim 2 depends, recites the limitation “a plurality of ablation levels”.  It is unclear if the “plurality of ablation levels” recited in claim 1 is the same as or different from the “respective level of ablation” recited in claim 2.   For purposes of examination, the claim will be interpreted as the “respective level of ablation” of claim 2 being one of the “plurality of ablation levels” of claim 1. 
Claim 4 recites the limitation “wherein the receiving step includes collecting signals”; however, claim 1, upon which claim 4 depends, recites the limitation “receiving…signals”.  It is unclear if the “signals” recited in claim 4 are the same as or different from the “signals” recited in claim 1.   For purposes of examination, the claim will be interpreted as the “signals” of claim 4 being the same as the “signals” of claim 1.
Claim 5 recites the limitation “wherein the receiving step includes collecting signals”; however, claim 1, upon which claim 5 depends, recites the limitation “receiving…signals”.  It is unclear if the “signals” recited in claim 5 are the same as or different from the “signals” recited in claim 1.   For purposes of examination, the claim will be interpreted as the “signals” of claim 5 being the same as the “signals” of claim 1.
Claim 6 recites the limitation "the tissue components" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the pre-determined tissue properties" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “associate the one or more signal properties to pre-determined signal properties of tissue components of a tissue component…”.  It is unclear what is meant by “tissue components of a tissue component”. For purposes of examination, the claim will be interpreted as the “tissue components of a tissue component” being -a tissue component-. The Examiner notes that further claims 9, 13 & 17 also recite “tissue components”.
Claims 9-17 depend from claim 8 and are thus also rejected.
Claim 9 recites the limitation “two or more types of tissue components”; however, claim 8, upon which claim 9 depends, recites the limitation “a tissue component”.  It is unclear if the “two or more types of tissue components” recited in claim 8 is the same as or different from the “tissue component” recited in claim 9.   For purposes of examination, the claim will be interpreted as the “tissue component” of claim 8 being one of the “two or more types of tissue components” of claim 9. 
Claim 9 recites the limitation “a respective level of ablation”; however, claim 8, upon which claim 9 depends, recites the limitation “a plurality of ablation levels”.  It is unclear if the “plurality of ablation levels” recited in claim 8 is the same as or different from the “respective level of ablation” recited in claim 9.   For purposes of examination, the claim will be interpreted as the “respective level of ablation” of claim 9 being one of the “plurality of ablation levels” of claim 8. 
Claim 13 recites the limitation "the further object" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “two or more tissue components”; however, claim 8, upon which claim 17 depends, recites the limitation “a tissue component”.  It is unclear if the “two or more tissue components” recited in claim 8 is the same as or different from the “tissue component” recited in claim 17.   For purposes of examination, the claim will be interpreted as the “tissue component” of claim 8 being one of the “two or more tissue components” of claim 17. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,615,878. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite ablating and characterizing tissue components with an imaging system that uses sent and received signals.


Allowable Subject Matter
Claims 1-17 would be allowable if an appropriate terminal disclaimer is submitted and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone nor in combination, discloses “associating, with the processor, the one or more signal properties to pre-determined signal properties of a tissue component and a plurality of ablation levels from the tissue component”. The closest prior art is regarded as: Balbierz et al. (2006/0241577, previously cited). Balbierz et al. disclose a method of ablating and characterizing a scanned object comprising directing a first ablative energy form an ablative element toward an anatomical wall, emitting imaging energy, receiving, at a processor, signals representative of reflections of the emitted imaging energy, determining one or more signal properties, associating the one or more signal properties to pre-determined signal properties of a tissue component and a plurality of ablation levels from the tissue component, identifying the tissue component based on the associating, determining if ablation is therapeutically effective and directing a further second ablative energy if the ablation is not therapeutically effective.  Balbierz et al. fail to disclose the pre-determined tissue signal properties to be of "a tissue component and a plurality of ablation levels of the tissue component”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794